Exhibit 10.1

 

EXECUTION VERSION

 

KEMET Corporation

 

$230,000,000 10½ Senior Notes due 2018



PURCHASE AGREEMENT



dated April 21, 2010

 

Banc of America Securities LLC

 

KeyBanc Capital Markets Inc.

 

UBS Securities LLC

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

April 21, 2010

 

BANC OF AMERICA SECURITIES LLC

As Representative of the Initial Purchasers

c/o Banc of America Securities LLC
One Bryant Park
New York, New York  10036

 

Ladies and Gentlemen:

 

Introductory.  KEMET Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $230,000,000 aggregate principal amount
of the Company’s 10½ Senior Notes due 2018 (the “Notes”).  Banc of America
Securities LLC has agreed to act as the representative of the several Initial
Purchasers (the “Representative”) in connection with the offering and sale of
the Securities (as defined below).

 

The Securities will be issued pursuant to an indenture (the “Indenture”) to be
dated as of the Closing Date (as defined below) among the Company, the
Guarantors (as defined below) and Wilmington Trust Company, as trustee (the
“Trustee”).  The Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”)
pursuant to a letter of representations, to be dated on or before the Closing
Date (the “DTC Agreement”).

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of May 5, 2010 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its commercially
reasonable efforts to cause such registration statements to be declared
effective.  All references herein to the Exchange Notes and the Exchange Offer
are applicable only if the Company and the Guarantors are in fact required to
consummate the Exchange Offer pursuant to the terms of the Registration Rights
Agreement.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior secured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” (collectively, the “Guarantors”) and (ii) any subsidiary of the
Company formed or acquired after the Closing Date that executes an additional
guarantee in accordance with the terms of the Indenture, and their respective
successors and assigns, pursuant to their guarantees (such guarantees by the
Guarantors, the “Guarantees”).  The Notes and the Guarantees attached thereto
are herein collectively referred to as the “Securities”; and the Exchange Notes
and the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

 

--------------------------------------------------------------------------------


 

For purposes of this Purchase Agreement (this “Agreement”), a “Business Day”
means any day other than a Saturday or Sunday or other day on which banking
institutions in New York City are authorized or required by law to close.

 

The Securities will be secured on a first-priority basis, subject to certain
Permitted Collateral Liens (to be defined in the Indenture), by a lien on the
capital stock (or equivalent) of certain subsidiaries of the Company and/or the
Guarantors as described in the Pricing Disclosure Package and set forth in the
Security Documents (as defined below) (the “Collateral”) and documented by one
or more pledge agreements (the “Pledge Agreements”), and other instruments
evidencing or creating a security interest (collectively, the “Security
Documents”) in favor of Wilmington Trust Company, as collateral agent (in such
capacity, the “Collateral Agent”), for its benefit and the benefit of the
Trustee and the holders of the Securities.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made, being 4:00 p.m. New York City time on April 21, 2010,
is referred to as the “Time of Sale”).  The Securities are to be offered and
sold to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may be resold or otherwise transferred, after the date hereof, only
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act
(“Rule 144A”) or Regulation S under the Securities Act (“Regulation S”)).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated April 20, 2010 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to the Initial Purchasers copies of
a Pricing Supplement, dated April 21, 2010 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities.  The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.”  Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated (or deemed to
be incorporated) by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Final Offering Memorandum shall be deemed to
mean and include all information filed under the Exchange Act after the Time of
Sale and incorporated (or deemed to be incorporated) by reference in the Final
Offering Memorandum.

 

The Company and the Guarantors hereby confirm their agreements with the Initial
Purchasers as follows:

 

2

--------------------------------------------------------------------------------



 


SECTION 1.                                REPRESENTATIONS AND WARRANTIES.  EACH
OF THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, HEREBY REPRESENTS,
WARRANTS AND COVENANTS TO EACH INITIAL PURCHASER THAT, AS OF THE DATE HEREOF AND
AS OF THE CLOSING DATE (REFERENCES IN THIS SECTION 1 TO THE “OFFERING
MEMORANDUM” ARE TO (X) THE PRICING DISCLOSURE PACKAGE IN THE CASE OF
REPRESENTATIONS AND WARRANTIES MADE AS OF THE DATE HEREOF AND (Y) THE FINAL
OFFERING MEMORANDUM IN THE CASE OF REPRESENTATIONS AND WARRANTIES MADE AS OF THE
CLOSING DATE):


 

(a)                                  No Registration Required.  Subject to
compliance by the Initial Purchasers with the representations and warranties set
forth in Section 2 hereof and with the procedures set forth in Section 7 hereof,
it is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

 

(b)                                 No Integration of Offerings or General
Solicitation.  None of the Company, its affiliates (as such term is defined in
Rule 501 under the Securities Act) (each, an “Affiliate”), or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  None of the Company, its Affiliates, or
any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom the Company makes no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has engaged or will engage
in any “directed selling efforts” within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.

 

(c)                                  Eligibility for Resale under Rule 144A. 
The Securities are eligible for resale pursuant to Rule 144A and will not be, at
the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system.

 

(d)                                 The Pricing Disclosure Package and Offering
Memorandum.  Neither the Pricing Disclosure Package, as of the Time of Sale, nor
the Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 3(a), as applicable) as of the Closing Date, contains or
represents an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser

 

3

--------------------------------------------------------------------------------


 

through the Representative expressly for use in the Pricing Disclosure Package,
the Final Offering Memorandum or amendment or supplement thereto, as the case
may be; it being understood and agreed that the only such information furnished
by the Initial Purchasers consists of the information described in
Section 8(b).  The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A.  The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

 

(e)                                  Company Additional Written Communications. 
The Company has not made, used, distributed or authorized any person to make,
use or distribute on its behalf, and will not make, use, distribute, or
authorize any person to make, use or distribute on its behalf, any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication; it being understood and agreed that the only such information
furnished by the Initial Purchasers consists of the information described in
Section 8(b).

 

(f)                                    Incorporated Documents.  The documents
incorporated or deemed to be incorporated by reference in the Offering
Memorandum at the time they were or hereafter are filed with the Commission
(collectively, the “Incorporated Documents”) complied and will, if and when
hereafter so filed, comply in all material respects with the requirements of the
Exchange Act.  Each such Incorporated Document, when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(g)                                 The Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company and the Guarantors.

 

(h)                                 The Registration Rights Agreement.  The
Registration Rights Agreement has been duly authorized and, on the Closing Date,
will have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company and the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance or transfer, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether such enforceability is
considered in a proceeding at law or in equity) and except as rights to
indemnification and contribution may be limited by applicable law and public
policy considerations.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Authorization of the Notes, the
Guarantees and the Exchange Notes.  The Notes to be purchased by the Initial
Purchasers from the Company will on the Closing Date be in the form contemplated
by the Indenture, have been duly authorized for issuance and sale pursuant to
this Agreement and the Indenture and, at the Closing Date, will have been duly
executed by the Company and, when authenticated in the manner provided for in
the Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance or transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
such enforceability is considered in a proceeding at law or in equity) and will
be entitled to the benefits of the Indenture.  The Exchange Notes have been duly
and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance or transfer, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether such enforceability is
considered in a proceeding at law or in equity) and will be entitled to the
benefits of the Indenture.  The Guarantees of the Notes on the Closing Date and
the Guarantees of the Exchange Notes when issued will be in the respective forms
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or transfer, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity) and will be entitled to the benefits of the
Indenture.

 

(j)                                     Authorization of the Indenture.  The
Indenture has been duly authorized by the Company and the Guarantors and, at the
Closing Date, will have been duly executed and delivered by the Company and the
Guarantors and will constitute a valid and binding agreement of the Company and
the Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance or transfer, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(k)                                  Security Documents.  Each of the Security
Documents has been duly authorized by the Company and/or the applicable
Guarantor, as appropriate, and, when executed and delivered by the Company
and/or the applicable Guarantor and the Collateral Agent, will constitute the
legal, valid, binding and enforceable agreement of the Company and/or the
applicable Guarantor, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance or transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
such enforceability

 

5

--------------------------------------------------------------------------------


 

is considered in a proceeding at law or in equity) and except as rights to
indemnification and contribution may be limited by applicable law and public
policy considerations.  The Security Documents, when executed and delivered in
connection with the sale of the Securities, will create in favor of the
Collateral Agent for the benefit of the Trustee and the holders of the
Securities, valid and enforceable security interests in the Collateral and, upon
the filing of all necessary Uniform Commercial Code financing statements, if
any, in the proper filing office in the appropriate jurisdiction and the taking
of the other actions, in each case as further described in the Security
Documents (to the extent that a security interest in the Collateral may be
perfected by filing or such actions), the security interests in the Collateral
in favor of the Collateral Agent for the benefit of the Trustee and the holders
of the Securities will be perfected security interests in the Collateral,
superior to and prior to the liens in the Collateral of all third persons other
than Permitted Collateral Liens.

 

(l)                                     Description of the Securities, the
Exchange Securities, the Security Documents, the Registration Rights Agreement
and the Indenture.  The Securities, the Exchange Securities, the Security
Documents, the Registration Rights Agreement and the Indenture will conform in
all material respects to the respective statements relating thereto contained in
the Offering Memorandum.

 

(m)                               No Material Adverse Change.  Except as
otherwise disclosed in the Offering Memorandum (exclusive of any amendment or
supplement thereto), subsequent to the respective dates as of which information
is given in the Offering Memorandum (exclusive of any amendment or supplement
thereto):  (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change, in the
condition, financial or otherwise, or in the business or operations, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

 

(n)                                 Independent Accountants.  Each of KPMG LLP
and Deloitte & Touche S.p.A., which expressed its opinion with respect to the
audited consolidated financial statements (which term as used in this Agreement
includes the related notes thereto) of the Company and Arcotronics Italia
S.p.A., respectively, and Ernst & Young LLP, which reviewed certain of the
Company’s unaudited consolidated financial statements (which term as used in
this Agreement includes the related notes thereto), in each case, filed with the
Commission and included or incorporated by reference in the Offering Memorandum,
is an independent registered public accounting firm with respect to the Company
(in the case of KPMG LLP and Ernst & Young LLP) or Arcotronics Italia S.p.A.(in
the case of Deloitte & Touche S.p.A.), as required by the Securities Act, the
Exchange Act and the rules of the Public Company Accounting Oversight Board. 
Any non-audit services provided by KPMG LLP or Ernst & Young LLP to the Company
or by Deloitte & Touche S.p.A. to Arcotronics Italia S.p.A. have been approved
by the Audit Committee of the Board of Directors of the Company or Arcotronics
Italia S.p.A., as applicable.

 

(o)                                 Preparation of the Financial Statements. 
The historical financial statements, together with the related schedules and
notes, included in the Offering Memorandum present

 

6

--------------------------------------------------------------------------------


 

fairly in all material respects the consolidated financial position of the
entities to which they relate as of and at the dates indicated and the results
of their operations and cash flows for the periods specified.  Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.  The financial data set forth in the Offering Memorandum
under the captions “Summary—Summary Consolidated Financial Data” and “Selected
Financial Data” fairly present in all material respects the information set
forth therein and have been compiled on a basis consistent with that of the
audited financial statements contained in the Offering Memorandum.  The
statistical and market-related data included in the Offering Memorandum are
based on or derived from sources that the Company and its subsidiaries believe
to be reliable and accurate in all material respects.

 

(p)                                 Incorporation and Good Standing of the
Company, Guarantors and Significant Subsidiaries.  Each of the Company, the
Guarantors and its “significant subsidiaries” (as defined in Rule1-02(w) of
Regulation S-X promulgated by the Commission and, together with the Guarantors,
the “Significant Subsidiaries”)  has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Company and the
Guarantors, to enter into and perform its obligations under each of this
Agreement, the Registration Rights Agreement, the Securities, the Exchange
Securities, the Security Documents and the Indenture. Each of the Company and
each Significant Subsidiary is duly qualified as a foreign corporation, limited
partnership or limited liability company, as applicable, to transact business
and is in good standing or equivalent status in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.  All of the issued and
outstanding capital stock or other ownership interest of each Significant
Subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim, except as disclosed in the Offering Memorandum.  The Company does not own
or control, directly or indirectly, any corporation, association or other entity
not listed in Exhibit 21 to the Company’s Annual Report on Form 10-K for the
fiscal year ended March 31, 2009 that is required to be so listed.

 

(q)                                 Capitalization and Other Capital Stock
Matters.  At December 31, 2009, on a consolidated basis, after giving pro forma
effect to the issuance and sale of the Securities pursuant hereto and the use of
the net proceeds from the sale of the Securities as described under the caption
“Use of Proceeds” in the Offering Memorandum, the Company would have an
authorized and outstanding capitalization as set forth in the Offering
Memorandum under the caption “Capitalization” (other than for subsequent
issuances of capital stock, if any, pursuant to employee benefit plans described
in the Offering Memorandum or upon exercise of outstanding options or warrants
described in the Offering Memorandum).

 

(r)                                    Non-Contravention of Existing
Instruments; No Further Authorizations or Approvals Required.  Neither the
Company nor any of its subsidiaries is (i) in violation of its charter, bylaws
or other constitutive document or (ii) in default (or, with the giving of notice
or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit

 

7

--------------------------------------------------------------------------------


 

agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, the respective instruments governing
the Platinum Working Capital Loan, Platinum Line of Credit Loan, Platinum Term
Loan, UniCredit Facility A, UniCredit Facility B, Vishay Term Loan and the
Convertible Notes (each as defined in the Offering Memorandum)) or to which any
of the property or assets of the Company or any of its subsidiaries is subject
(each, an “Existing Instrument”), except, in the case of clause (ii) above, for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change.  The Company’s and the Guarantors’, as applicable,
execution, delivery and performance of this Agreement, the Registration Rights
Agreement, the Security Documents and the Indenture, and the issuance and
delivery of the Securities and the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter, bylaws or other
constitutive document of the Company or any subsidiary, (ii) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event
(as defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except, in the case of this clause (ii), for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary,
except, in the case of this clause (iii), for such violations as would not,
individually or in the aggregate, result in a Material Adverse Change.  Subject
to compliance by the Initial Purchasers with the representations and warranties
set forth in Section 2 hereof and with the procedures set forth in Section 7
hereof, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency is required for the Company’s execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Security Documents or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except (A) such as have been obtained or made by
the Company and are in full force and effect under the Securities Act,
applicable securities laws of the several states of the United States or
provinces of Canada and except such as may be required by the securities laws of
the several states of the United States or provinces of Canada with respect to
the Company’s obligations under the Registration Rights Agreement and
(B) filings of financing statements under the Uniform Commercial Code as from
time to time in effect in the relevant jurisdictions and such filings necessary
to perfect the Collateral Agent’s security interests in the Collateral.  As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

 

(s)                                  No Material Actions or Proceedings.  There
are no legal or governmental actions, suits or proceedings pending or, to the
best of the Company’s knowledge, threatened (i) against or affecting the Company
or any of its subsidiaries or (ii) which has as the subject thereof any property
owned or leased by, the Company or any of its subsidiaries and any such action,
suit or proceeding that would result in a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement. 
Except as would result in a Material Adverse Change, no material labor dispute
with the employees of the Company or any of its subsidiaries exists or, to the
best of the Company’s knowledge, is threatened or imminent.

 

8

--------------------------------------------------------------------------------


 

(t)                                    Intellectual Property Rights.  The
Company and its subsidiaries own or possess a right to use sufficient
trademarks, trade names, patent rights, copyrights, licenses, approvals, trade
secrets and other similar rights (collectively, “Intellectual Property Rights”)
reasonably necessary to conduct their businesses as now conducted, except where
the failure to so own or possess would not, individually or in the aggregate,
result in a Material Adverse Change, and the expected expiration of any of such
Intellectual Property Rights would not result in a Material Adverse Change. 
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict would result in a Material Adverse Change.

 

(u)                                 All Necessary Permits, etc.  The Company and
each subsidiary possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to own, lease and operate its properties and to conduct
their respective businesses, except where the failure to so possess would not,
individually or in the aggregate, result in a Material Adverse Change, and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

 

(v)                                 Title to Properties.  The Company and each
of its subsidiaries has good and, in the case of real property only, marketable
title to all the properties and assets reflected as owned in the financial
statements referred to in Section 1(o) hereof (or elsewhere in the Offering
Memorandum), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except as disclosed in
the Offering Memorandum and except for such security interests, mortgages,
liens, encumbrances, equities, claims and other defects or failures to have such
title as do not materially and adversely affect the value of such properties
taken as a whole and do not materially interfere with the use made or proposed
to be made of such properties by the Company and its subsidiaries, considered as
one enterprise.  The real property, improvements, equipment and personal
property held under lease by the Company or any subsidiary are held under valid
and enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company and its
subsidiaries, considered as one enterprise.

 

(w)                               Collateral.  After giving effect to the
issuance and sale of the Securities pursuant hereto and the use of the net
proceeds therefrom as described under the caption “Use of Proceeds” in the
Offering Memorandum, the Company and/or the applicable Guarantor will own, have
rights in or have the power to transfer rights in the Collateral, free and clear
of any Liens (as defined under the caption “Description of Notes” in the
Offering Memorandum) other than Permitted Collateral Liens and restrictions on
transfer under applicable securities laws.

 

(x)                                   Tax Law Compliance.  The Company and its
subsidiaries have filed all necessary federal, state, local and foreign tax
returns and have timely paid all taxes required to be paid by any of them
(whether or not shown on a tax return), including as a withholding agent, and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except (i) for any payments as may be being contested in
good faith and by appropriate proceedings and for which the Company has
established adequate reserves in accordance with GAAP or (ii) where the failure
to make such filings or payment would not, individually or in the aggregate,
result in a Material Adverse Change.  The Company has made adequate charges,
accruals and reserves

 

9

--------------------------------------------------------------------------------


 

in accordance with GAAP in the applicable financial statements referred to in
Section 1(o) hereof in respect of all federal, state, local and foreign taxes
for all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined, except to the extent of any
inadequacy that would not, individually or in the aggregate, result in a
Material Adverse Change.  Except as would not, individually or in the aggregate,
result in a Material Adverse Change, there is no tax deficiency that has been,
or could reasonably be expected to be, asserted against the Company or any of
its subsidiaries or any of their respective properties or assets.

 

(y)                                 Company and Guarantors Not an “Investment
Company”.  Neither the Company nor any Guarantor is, or after receipt of payment
for the Securities will be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(z)                                   Insurance.  Each of the Company and its
subsidiaries are insured by recognized, financially sound institutions with
policies in such amounts and with such deductibles and covering such risks as
the Company considers adequate and customary for their businesses including,
without limitation, policies covering real and personal property owned or leased
by the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes.  The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change. 
During the previous five fiscal years, neither the Company nor any subsidiary
has been denied any material insurance coverage which it has sought or for which
it has applied.

 

(aa)                            No Price Stabilization or Manipulation.  None of
the Company or any of the Guarantors has taken or will take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

 

(bb)                          Solvency.  The Company and the Guarantors, taken
as a whole, are, and immediately after the Closing Date will be, Solvent.  As
used herein, the term “Solvent” means, with respect to any person on a
particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

 

(cc)                            Compliance with Sarbanes-Oxley.  The Company and
its officers and directors, in their capacities as such, are in compliance in
all material respects with the applicable provisions of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

 

(dd)                          Company’s Accounting System.  The Company and its
subsidiaries maintain a system of internal accounting controls that is
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s

 

10

--------------------------------------------------------------------------------


 

general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

(ee)                            Disclosure Controls and Procedures.  The Company
has established and maintains disclosure controls and procedures (as such term
is defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established subject to the limitations of any such control
system; the Company’s auditors and the Audit Committee of the Board of Directors
of the Company have been advised of:  (i) any significant deficiencies or
material weaknesses in the design or operation of internal accounting controls
which could adversely affect the Company’s ability to record, process,
summarize, and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal accounting controls; and since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
significant changes in internal accounting controls or in other factors that
could significantly affect internal accounting controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

(ff)                                Regulations T, U, X.  Neither the Company
nor any Guarantor nor any of their respective subsidiaries nor any agent thereof
acting on their behalf has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.

 

(gg)                          Compliance with and Liability under Environmental
Laws.  Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change: (i) each of the Company and its
subsidiaries and their respective operations and facilities are in compliance
with, and not subject to any known liabilities under, applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals required by Environmental Laws, and having made all filings and
provided all financial assurances and notices, required for the ownership and
operation of the business, properties and facilities of the Company or its
subsidiaries required under applicable Environmental Laws, and compliance with
the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability under or pursuant to any Environmental Law the
Company or any of its subsidiaries has retained or assumed either contractually
or by operation of law; (iv) neither the Company nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, or to the knowledge of the Company, operated or leased by the
Company or any of its subsidiaries; and (vi) there are no past or present
actions, activities,

 

11

--------------------------------------------------------------------------------


 

circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Material of Environmental Concern, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or protection of human health from exposure to Materials of
Environmental Concern, including without limitation, those relating to (i) the
Release or threatened Release of Materials of Environmental Concern; and
(ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, that is
regulated under or which can give rise to liability under any Environmental
Law.  “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the Environment, or into, from or through any building, structure or
facility.

 

(hh)                          ERISA Compliance.  Except as disclosed in the
Offering Memorandum and except as would not, individually or in the aggregate,
result in a Material Adverse Change, (A) the Company and its subsidiaries and
any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (as amended, “ERISA,” which term, as used
herein, includes the regulations and published interpretations thereunder))
established or maintained by the Company, its subsidiaries or their ERISA
Affiliates (as defined below) are in compliance with the applicable provisions
of ERISA and other applicable laws, (B) no “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
ERISA and established or maintained by the Company, its subsidiaries or any of
their ERISA Affiliates, (C) no “single employer plan” (as defined in
Section 4001 of ERISA) that is subject to ERISA and established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA), (D) none of the Company, its
subsidiaries or any of their ERISA Affiliates has incurred or reasonably expects
to incur any liability under (i) Title IV of ERISA with respect to termination
of, or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971,
4975 or 4980B of the Code and (E) each “employee benefit plan” established or
maintained by the Company or its subsidiaries  that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would reasonably be expected to cause the
loss of such qualification.  “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b) or (c) of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) or, solely for purposes of Sections 302 of ERISA and
412 of the Code, Sections (m) or (o) of the Code, of which the Company or such
subsidiary is a member.

 

(ii)                                  Compliance with Labor Laws.  Except as
would not, individually or in the aggregate, result in a Material Adverse
Change, (i) there is (A) no unfair labor practice complaint

 

12

--------------------------------------------------------------------------------


 

pending or, to the best of the Company’s knowledge, threatened against the
Company or any of its subsidiaries before the National Labor Relations Board,
and no grievance or arbitration proceeding arising out of or under collective
bargaining agreements pending, or to the best of the Company’s knowledge,
threatened, against the Company or any of its subsidiaries, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the best of the Company’s
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Company or any of its subsidiaries and, to the best of the Company’s knowledge,
no union organizing activities taking place and (ii) there has been no violation
of any federal, state or local law relating to discrimination in hiring,
promotion or pay of employees or of any applicable wage or hour laws.

 

(jj)                                  Related Party Transactions.  No
relationship, direct or indirect, exists between or among any of the Company or
any affiliate of the Company, on the one hand, and any director, officer,
member, stockholder, customer or supplier of the Company or any affiliate of the
Company, on the other hand, which is required by the Securities Act to be
disclosed in a registration statement on Form S-1 which is not so disclosed in
the Offering Memorandum.  Except as disclosed in the Offering Memorandum, there
are no outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

 

(kk)                            No Unlawful Contributions or Other Payments. 
Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

(ll)                                  No Conflict with Money Laundering Laws. 
The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(mm)                      No Conflict with OFAC Laws.  Neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the

 

13

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(nn)                          Regulation S.  The Company, the Guarantors and
their respective affiliates and all persons acting on their behalf (other than
the Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902(g)(2).  Each of the
Company and the Guarantors is a “reporting issuer”, as defined in Rule 902 under
the Securities Act.

 

(oo)                          Recent Developments.  The net sales and adjusted
EBITDA ranges for the quarter ended March 31, 2010 included in the Time of Sale
Information and the Offering Memorandum (exclusive of any amendment or
supplement thereto) under the heading “Summary—Recent Developments” were
determined by the Company with a reasonable basis and in good faith.  Nothing
has come to the attention of the Company that has caused it to believe that the
actual net sales and adjusted EBITDA amounts for the quarter ended March 31,
2010 will be materially different from the ranges disclosed in the Time of Sale
Information and the Offering Memorandum (exclusive of any amendment or
supplement thereto).

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers in
connection with the transactions contemplated by this Agreement shall be deemed
to be a representation and warranty by the Company or such Guarantor to the
Initial Purchasers as to the matters set forth therein.

 


SECTION 2.                                PURCHASE, SALE AND DELIVERY OF THE
SECURITIES.


 


(A)                                  THE SECURITIES.  EACH OF THE COMPANY AND
THE GUARANTORS AGREES TO ISSUE AND SELL TO THE INITIAL PURCHASERS, SEVERALLY AND
NOT JOINTLY, ALL OF THE SECURITIES, AND THE INITIAL PURCHASERS AGREE, SEVERALLY
AND NOT JOINTLY, TO PURCHASE FROM THE COMPANY AND THE GUARANTORS THE AGGREGATE
PRINCIPAL AMOUNT OF SECURITIES SET FORTH OPPOSITE THEIR NAMES ON SCHEDULE A, AT
A PURCHASE PRICE OF 96.685% OF THE PRINCIPAL AMOUNT THEREOF (I.E., NET OF A FEE
OF $4,600,000 TO THE INITIAL PURCHASERS) PAYABLE ON THE CLOSING DATE, IN EACH
CASE, ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS HEREIN
CONTAINED, AND UPON THE TERMS, SUBJECT TO THE CONDITIONS THERETO, HEREIN SET
FORTH.


 


(B)                                 THE CLOSING DATE.  DELIVERY OF CERTIFICATES
FOR THE SECURITIES IN DEFINITIVE FORM TO BE PURCHASED BY THE INITIAL PURCHASERS
AND PAYMENT THEREFOR SHALL BE MADE AT THE OFFICES OF CAHILL GORDON & REINDEL
LLP, 80 PINE STREET, NEW YORK, NEW YORK 10005 (OR SUCH OTHER PLACE AS MAY BE
AGREED TO BY THE COMPANY AND THE REPRESENTATIVE AT 9:00 A.M. NEW YORK CITY TIME,
ON MAY 5, 2010, OR SUCH OTHER TIME AND DATE AS THE REPRESENTATIVE SHALL
DESIGNATE BY NOTICE TO THE COMPANY (THE TIME AND DATE OF SUCH CLOSING ARE CALLED
THE “CLOSING DATE”).  THE COMPANY HEREBY ACKNOWLEDGES THAT CIRCUMSTANCES UNDER
WHICH THE REPRESENTATIVE MAY PROVIDE NOTICE TO POSTPONE THE CLOSING DATE AS
ORIGINALLY SCHEDULED INCLUDE, BUT ARE IN NO WAY LIMITED TO, ANY DETERMINATION BY
THE COMPANY OR THE INITIAL PURCHASERS TO RECIRCULATE TO INVESTORS COPIES OF AN
AMENDED OR SUPPLEMENTED OFFERING MEMORANDUM.

 

14

--------------------------------------------------------------------------------



 


(C)                                  DELIVERY OF THE SECURITIES.  THE COMPANY
SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO THE REPRESENTATIVE FOR THE ACCOUNTS
OF THE SEVERAL INITIAL PURCHASERS CERTIFICATES FOR THE NOTES AT THE CLOSING DATE
AGAINST THE IRREVOCABLE RELEASE OF A WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS FOR THE AMOUNT OF THE PURCHASE PRICE THEREFOR.  THE CERTIFICATES FOR THE
NOTES SHALL BE IN SUCH DENOMINATIONS AND REGISTERED IN THE NAME OF CEDE & CO.,
AS NOMINEE OF THE DEPOSITARY, PURSUANT TO THE DTC AGREEMENT, AND SHALL BE MADE
AVAILABLE FOR INSPECTION ON THE BUSINESS DAY PRECEDING THE CLOSING DATE AT A
LOCATION IN NEW YORK CITY, AS THE REPRESENTATIVE MAY DESIGNATE.  TIME SHALL BE
OF THE ESSENCE, AND DELIVERY AT THE TIME AND PLACE SPECIFIED IN THIS AGREEMENT
IS A FURTHER CONDITION TO THE OBLIGATIONS OF THE INITIAL PURCHASERS.


 


(D)                                 INITIAL PURCHASERS AS QUALIFIED
INSTITUTIONAL BUYER.  EACH INITIAL PURCHASER SEVERALLY AND NOT JOINTLY
REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE COMPANY THAT:


 


(I)                  IT WILL OFFER AND SELL SECURITIES ONLY TO (A) PERSONS WHO
IT REASONABLY BELIEVES ARE “QUALIFIED INSTITUTIONAL BUYERS” WITHIN THE MEANING
OF RULE 144A ( “QUALIFIED INSTITUTIONAL BUYERS”) IN TRANSACTIONS MEETING THE
REQUIREMENTS OF RULE 144A OR (B) UPON THE TERMS AND CONDITIONS SET FORTH IN
ANNEX I TO THIS AGREEMENT;


 


(II)               IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT; AND


 


(III)            IT WILL NOT OFFER OR SELL SECURITIES BY, ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING, INCLUDING BUT NOT LIMITED TO THE METHODS
DESCRIBED IN RULE 502(C) UNDER THE SECURITIES ACT.


 


SECTION 3.                                ADDITIONAL COVENANTS.  EACH OF THE
COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, FURTHER COVENANTS AND AGREES
WITH EACH INITIAL PURCHASER AS FOLLOWS:


 

(a)                                  Preparation of Final Offering Memorandum;
Initial Purchasers’ Review of Proposed Amendments and Supplements and Company
Additional Written Communications.  As promptly as practicable following the
Time of Sale and in any event not later than the second Business Day following
the date hereof, the Company will prepare and deliver to the Initial Purchasers
the Final Offering Memorandum, which shall consist of the Preliminary Offering
Memorandum as modified only by the information contained in the Pricing
Supplement.  The Company will not amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement.  The Company will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the
Representative and counsel for the Initial Purchasers shall previously have been
furnished a copy of the proposed amendment or supplement at least two Business
Days prior to the proposed use or filing, and shall not have objected to such
amendment or supplement.  Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representative a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representative reasonably objects.

 

(b)                                 Amendments and Supplements to the Final
Offering Memorandum and Other Securities Act Matters.  If at any time prior to
the Closing Date (i) any event shall occur or condition shall exist as a result
of which any of the Pricing Disclosure Package as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) it is
necessary to amend or supplement any of the Pricing Disclosure Package to comply
with law, the Company and the Guarantors

 

15

--------------------------------------------------------------------------------


 

will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law.  If, prior to the completion of the
distribution of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Initial Purchasers or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company and the
Guarantors agree to promptly prepare (subject to Section 3(a) hereof), file with
the Commission and furnish at its own expense to the Initial Purchasers,
amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Securities, be misleading or so that the Final Offering Memorandum, as
amended or supplemented, will comply with all applicable law.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

 

(c)                                  Copies of the Offering Memorandum.  The
Company agrees to furnish the Initial Purchasers, without charge, as many copies
of the Pricing Disclosure Package and the Final Offering Memorandum and any
amendments and supplements thereto as it shall reasonably request.

 

(d)                                 Blue Sky Compliance.  Each of the Company
and the Guarantors shall cooperate with the Representative and counsel for the
Initial Purchasers to qualify or register (or to obtain exemptions from
qualifying or registering) all or any part of the Securities for offer and sale
under the securities laws of the several states of the United States, the
provinces of Canada or any other jurisdictions designated by the Representative,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities; provided, however, that none of the Company or any of the
Guarantors shall be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.  The Company will advise the Representative
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Company and the Guarantors shall use its
best efforts to obtain the withdrawal thereof at the earliest possible moment.

 

(e)                                  Use of Proceeds.  The Company shall apply
the net proceeds from the sale of the Securities sold by it in the manner
described under the caption “Use of Proceeds” in the Pricing Disclosure Package.

 

16

--------------------------------------------------------------------------------


 

(f)                                    The Depositary.  The Company will
cooperate with the Initial Purchasers and use its best efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.

 

(g)                                 The Liens.  The Company and the Guarantors
shall cooperate with the Initial Purchasers and use their respective best
efforts to cause the Securities to be secured by perfected first priority liens
on the Collateral to the extent and in the manner provided for in the Indenture
and the Security Documents and as described in the Pricing Disclosure Package,
in each case subject to no Liens except Permitted Collateral Liens.

 

(h)                                 Additional Issuer Information.  Prior to the
completion of the distribution of the Securities by the Initial Purchasers with
the Subsequent Purchasers, the Company shall file, on a timely basis, with the
Commission all reports and documents required to be filed under Section 13 or 15
of the Exchange Act.  Additionally, at any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

 

(i)                                     Agreement Not To Offer or Sell
Additional Securities.  During the period of 90 days following the date hereof,
the Company will not, without the prior written consent of Banc of America
Securities LLC (which consent may be withheld at the sole discretion of Banc of
America Securities LLC), directly or indirectly, sell, offer, contract or grant
any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

 

(j)                                     No Integration.  The Company agrees that
it will not and will use reasonable best efforts to cause its Affiliates not to
make any offer or sale of securities of the Company of any class if, as a result
of the doctrine of “integration” referred to in Rule 502 under the Securities
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the Securities by the Company to the Initial Purchasers, (ii) the resale of the
Securities by the Initial Purchasers to Subsequent Purchasers or (iii) the
resale of the Securities by such Subsequent Purchasers to others) the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.

 

(k)                                  No General Solicitation or Directed Selling
Efforts.  The Company agrees that it will not and will not permit any of its
Affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) to (i) solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act or (ii) engage in any directed selling efforts with respect to
the Securities within the meaning of Regulation S, and the Company will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.

 

17

--------------------------------------------------------------------------------


 

(l)                                     No Restricted Resales.  The Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Notes that have been reacquired by any of
them.

 

(m)                               Legended Securities.  Each certificate for a
Note will bear the legend contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

 


SECTION 4.                                PAYMENT OF EXPENSES.  EACH OF THE
COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREES TO PAY ALL OF ITS
COSTS, FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, (I) ALL EXPENSES INCIDENT TO THE ISSUANCE
AND DELIVERY OF THE SECURITIES (INCLUDING ALL PRINTING AND ENGRAVING COSTS),
(II) ALL NECESSARY ISSUE, TRANSFER AND OTHER STAMP TAXES IN CONNECTION WITH THE
ISSUANCE AND SALE OF THE SECURITIES TO THE INITIAL PURCHASERS, (III) ALL FEES
AND EXPENSES OF THE COMPANY’S AND THE GUARANTORS’ COUNSEL, INDEPENDENT PUBLIC OR
CERTIFIED PUBLIC ACCOUNTANTS AND OTHER ADVISORS, (IV) ALL COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION, PRINTING, FILING, SHIPPING AND
DISTRIBUTION OF THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM
(INCLUDING FINANCIAL STATEMENTS AND EXHIBITS), AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO, THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE
INDENTURE, THE DTC AGREEMENT, THE NOTES, THE GUARANTEES, THE EXCHANGE NOTES AND
THE SECURITY DOCUMENTS, (V) ALL REASONABLE FILING FEES AND ALL REASONABLE
ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE COMPANY, THE GUARANTORS OR THE
INITIAL PURCHASERS IN CONNECTION WITH QUALIFYING OR REGISTERING (OR OBTAINING
EXEMPTIONS FROM THE QUALIFICATION OR REGISTRATION OF) ALL OR ANY PART OF THE
SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES LAWS OF THE SEVERAL STATES OF
THE UNITED STATES, THE  PROVINCES OF CANADA OR OTHER JURISDICTIONS DESIGNATED BY
THE INITIAL PURCHASERS (INCLUDING, WITHOUT LIMITATION, THE COST OF PREPARING,
PRINTING AND MAILING PRELIMINARY AND FINAL BLUE SKY OR LEGAL INVESTMENT
MEMORANDA AND ANY RELATED SUPPLEMENTS TO THE PRICING DISCLOSURE PACKAGE OR THE
FINAL OFFERING MEMORANDUM), (VI) THE RESPECTIVE FEES AND EXPENSES OF THE TRUSTEE
AND THE COLLATERAL AGENT, INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL FOR
THE TRUSTEE AND COUNSEL FOR THE COLLATERAL AGENT IN CONNECTION WITH THE
INDENTURE, THE SECURITIES, THE EXCHANGE SECURITIES AND THE SECURITY DOCUMENTS,
(VII) ANY FEES PAYABLE IN CONNECTION WITH THE RATING OF THE SECURITIES OR THE
EXCHANGE SECURITIES WITH THE RATINGS AGENCIES, (VIII) ANY FILING FEES INCIDENT
TO, AND ANY REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE INITIAL
PURCHASERS IN CONNECTION WITH THE REVIEW BY THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY (“FINRA”), IF ANY, OF THE TERMS OF THE SALE OF THE SECURITIES OR THE
EXCHANGE SECURITIES, (IX) ALL FEES AND EXPENSES (INCLUDING REASONABLE FEES AND
EXPENSES OF COUNSEL) OF THE COMPANY AND THE GUARANTORS IN CONNECTION WITH
APPROVAL OF THE SECURITIES BY THE DEPOSITARY FOR “BOOK-ENTRY” TRANSFER, AND THE
PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THEIR RESPECTIVE OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND (X) ALL EXPENSES INCIDENT TO THE “ROAD
SHOW” FOR ANY OFFERING OF THE SECURITIES (INCLUDING ANY OFFERING PREVIOUSLY
COMMENCED AND CANCELLED), INCLUDING ONE HALF OF THE COST OF ANY CHARTERED
AIRPLANE OR OTHER TRANSPORTATION.  EXCEPT AS PROVIDED IN THIS SECTION 4 AND
SECTIONS 6, 8 AND 9 HEREOF, THE INITIAL PURCHASERS SHALL PAY THEIR OWN EXPENSES,
INCLUDING THE FEES AND DISBURSEMENTS OF THEIR COUNSEL.


 


SECTION 5.                                CONDITIONS OF THE OBLIGATIONS OF THE
INITIAL PURCHASERS.  THE OBLIGATIONS OF THE SEVERAL INITIAL PURCHASERS TO
PURCHASE AND PAY FOR THE SECURITIES AS PROVIDED HEREIN ON THE CLOSING DATE SHALL
BE SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF
THE COMPANY AND THE GUARANTORS SET FORTH IN SECTION 1 HEREOF AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE AS THOUGH THEN

 

18

--------------------------------------------------------------------------------


 


MADE AND TO THE TIMELY PERFORMANCE BY THE COMPANY OF ITS COVENANTS AND OTHER
OBLIGATIONS HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL CONDITIONS:


 

(a)                                  Accountants’ Comfort Letters.  On the date
hereof, the Initial Purchasers shall have received from (i) KPMG LLP, the former
independent registered public accounting firm for the Company, (ii) Deloitte &
Touche S.p.A., the former independent registered public accounting firm for
Arcotronics Italia S.p.A., and (iii) Ernst & Young LLP, the current independent
registered public accounting firm for the Company, “comfort letters” dated the
date hereof, in each case, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters.  In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants, “bring-down
comfort letters” dated the Closing Date, in form and substance satisfactory to
the Representative, in the form of the “comfort letters” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 3 Business Days prior to the
Closing Date.

 

(b)                                 No Material Adverse Change or Ratings Agency
Change.  For the period from and after the date of this Agreement and prior to
the Closing Date:

 

(i)                                     in the judgment of the Representative
there shall not have occurred any Material Adverse Change; and

 

(ii)                                  there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded the Company or any of
its subsidiaries or any of their securities or indebtedness by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436 under the Securities Act.

 

(c)                                  Opinion of Counsel for the Company.  On the
Closing Date the Initial Purchasers shall have received (i) the favorable
opinions and negative assurance letter of Kirkland & Ellis LLP, counsel for the
Company, dated as of such Closing Date, in form and substance previously agreed
by the Initial Purchasers and the Company and (ii) the favorable opinions of
foreign counsel for certain of the Guarantors in such non-U.S. jurisdictions to
be reasonably agreed by the Initial Purchasers and the Company, dated as of such
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchasers.

 

(d)                                 Opinion of Counsel for the Initial
Purchasers.  On the Closing Date, the Initial Purchasers shall have received the
favorable opinion and negative assurance letter of Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

 

(e)                                  Officers’ Certificate.  On the Closing
Date, the Initial Purchasers shall have received a written certificate executed
by the Chairman of the Board, Chief Executive Officer or President of the
Company and each Guarantor and the Chief Financial Officer or Chief Accounting
Officer of the Company and each Guarantor, dated as of the Closing Date, to the
effect set forth in Section 5(b)(ii) hereof, and further to the effect that:

 

19

--------------------------------------------------------------------------------


 

(i)                                     for the period from and after the date
of this Agreement and prior to the Closing Date there has not occurred any
Material Adverse Change;

 

(ii)                                  the representations, warranties and
covenants of the Company and the Guarantors set forth in Section 1 hereof were
true and correct as of the date hereof and are true and correct as of the
Closing Date with the same force and effect as though expressly made on and as
of the Closing Date; and

 

(iii)                               the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

(f)                                    Indenture; Registration Rights
Agreement.  The Company and the Guarantors shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.  The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received such
executed counterparts.

 

(g)                                 Security Documents.  The Company and the
Guarantors shall have executed and delivered each of the Security Documents, in
form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.  The Initial
Purchasers shall have received all other certificates, agreements or instruments
necessary to perfect the Collateral Agent’s security interest in all of the
Collateral to the extent required as described in the Pricing Disclosure Package
and pursuant to the Security Documents, and each such document shall be in full
force and effect and evidence that all of the liens on the Collateral other than
Permitted Collateral Liens have been released.  The Initial Purchasers shall
also have received copies of Uniform Commercial Code searches for the Company
and each Guarantor pledging capital stock (or its equivalent), as of a recent
date listing all effective financing statements, lien notices or comparable
documents that name the Company or such Guarantor as debtor, as the Initial
Purchasers deem reasonably necessary and appropriate.

 

(h)                                 Additional Documents.  On or before the
Closing Date, the Initial Purchasers and counsel for the Initial Purchasers
shall have received such information, documents and opinions as they may
reasonably require for the purposes of enabling them to pass upon the issuance
and sale of the Securities as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

 


SECTION 6.                                REIMBURSEMENT OF INITIAL PURCHASERS’
EXPENSES.  IF THIS AGREEMENT IS TERMINATED BY THE REPRESENTATIVE PURSUANT TO
SECTION 5 HEREOF OR CLAUSE (I), (IV) OR (V) OF SECTION 10 HEREOF, THE COMPANY
AGREES TO REIMBURSE EACH INITIAL PURCHASER, SEVERALLY, UPON DEMAND FOR ALL
OUT-OF-POCKET EXPENSES THAT SHALL HAVE BEEN REASONABLY INCURRED BY THE INITIAL
PURCHASERS IN CONNECTION WITH THE PROPOSED PURCHASE AND THE OFFERING AND SALE OF
THE SECURITIES, INCLUDING, WITHOUT LIMITATION, REASONABLE AND DOCUMENTED


 

20

--------------------------------------------------------------------------------



 


FEES AND DISBURSEMENTS OF COUNSEL, PRINTING EXPENSES, TRAVEL EXPENSES, POSTAGE,
FACSIMILE AND TELEPHONE CHARGES.


 


SECTION 7.                                OFFER, SALE AND RESALE PROCEDURES. 
EACH OF THE INITIAL PURCHASERS, ON THE ONE HAND, AND THE COMPANY AND EACH OF THE
GUARANTORS, ON THE OTHER HAND, HEREBY AGREE TO OBSERVE THE FOLLOWING PROCEDURES
IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES:


 

(a)                                  Offers and sales of the Securities will be
made only by the Initial Purchasers or Affiliates thereof (including, in the
case of Banc of America Securities LLC, Merrill Lynch International) qualified
to do so in the jurisdictions in which such offers or sales are made.  Each such
offer or sale shall only be made to persons whom the offeror or seller
reasonably believes to be Qualified Institutional Buyers or non-U.S. persons
outside the United States to whom the offeror or seller reasonably believes
offers and sales of the Securities may be made in reliance upon Regulation S
upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof.

 

(b)                                 The Securities will be offered by
approaching prospective Subsequent Purchasers on an individual basis.  No
general solicitation or general advertising (within the meaning of Rule 502
under the Securities Act) will be used in the United States in connection with
the offering of the Securities.

 

(c)                                  Upon original issuance by the Company, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Notes (and all securities issued in
exchange therefor or in substitution thereof, other than the Exchange
Securities) shall bear the following legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.  THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE KEMET CORPORATION
(THE “COMPANY”) THAT (I) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (1)(A) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A UNDER THE SECURITIES ACT, (B) OUTSIDE THE UNITED STATES TO A NON-U.S.
PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S

 

21

--------------------------------------------------------------------------------


 

UNDER THE SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (D) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (II) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (I) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by any Subsequent Purchaser.

 


SECTION 8.                                INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION OF THE INITIAL PURCHASERS. 
EACH OF THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREES TO
INDEMNIFY AND HOLD HARMLESS EACH INITIAL PURCHASER, ITS DIRECTORS, OFFICERS AND
EMPLOYEES, AND EACH PERSON, IF ANY, WHO CONTROLS ANY INITIAL PURCHASER WITHIN
THE MEANING OF THE SECURITIES ACT AND THE EXCHANGE ACT AGAINST ANY LOSS, CLAIM,
DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, TO WHICH SUCH INITIAL PURCHASER,
DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION, OR AT COMMON LAW OR OTHERWISE (INCLUDING IN SETTLEMENT OF ANY
LITIGATION, IF SUCH SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE
COMPANY), INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE (OR ACTIONS
IN RESPECT THEREOF AS CONTEMPLATED BELOW) ARISES OUT OF OR IS BASED: (I) UPON
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING SUPPLEMENT, ANY COMPANY
ADDITIONAL WRITTEN COMMUNICATION OR THE FINAL OFFERING MEMORANDUM (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), OR THE OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; OR
(II) IN WHOLE OR IN PART UPON ANY INACCURACY IN THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN; OR (III) IN WHOLE OR IN PART UPON
ANY FAILURE OF THE COMPANY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER LAW;
AND TO REIMBURSE THE INITIAL PURCHASERS AND EACH SUCH DIRECTOR, OFFICER,
EMPLOYEE OR CONTROLLING PERSON FOR ANY AND ALL REASONABLE EXPENSES (INCLUDING
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY BANC OF AMERICA
SECURITIES LLC) INCURRED BY SUCH INITIAL PURCHASER OR SUCH DIRECTOR, OFFICER,
EMPLOYEE OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING, DEFENDING,
SETTLING, COMPROMISING OR PAYING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY,
EXPENSE OR ACTION; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY AGREEMENT
SHALL NOT APPLY, WITH RESPECT TO AN INITIAL PURCHASER, TO ANY LOSS, CLAIM,
DAMAGE, LIABILITY OR EXPENSE TO THE EXTENT, BUT ONLY TO THE EXTENT, ARISING OUT
OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH INITIAL PURCHASER

 

22

--------------------------------------------------------------------------------



 


THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING SUPPLEMENT, ANY COMPANY ADDITIONAL WRITTEN COMMUNICATION
OR THE FINAL OFFERING MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT THERETO).  THE
INDEMNITY AGREEMENT SET FORTH IN THIS SECTION 8(A) SHALL BE IN ADDITION TO ANY
LIABILITIES THAT THE COMPANY MAY OTHERWISE HAVE.


 


(B)                                 INDEMNIFICATION OF THE COMPANY AND THE
GUARANTORS.  EACH INITIAL PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH GUARANTOR, EACH OF THEIR
RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY OR ANY GUARANTOR WITHIN THE MEANING OF THE SECURITIES ACT
OR THE EXCHANGE ACT, AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS
INCURRED, TO WHICH THE COMPANY, ANY GUARANTOR OR ANY SUCH DIRECTOR, OFFICER,
EMPLOYEE OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE SECURITIES ACT, THE
EXCHANGE ACT, OR OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION, OR AT
COMMON LAW OR OTHERWISE (INCLUDING IN SETTLEMENT OF ANY LITIGATION, IF SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF SUCH INITIAL PURCHASER),
INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE (OR ACTIONS IN RESPECT
THEREOF AS CONTEMPLATED BELOW) ARISES OUT OF OR IS BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PRELIMINARY OFFERING MEMORANDUM, THE PRICING SUPPLEMENT, ANY COMPANY ADDITIONAL
WRITTEN COMMUNICATION OR THE FINAL OFFERING MEMORANDUM (OR ANY AMENDMENT OR
SUPPLEMENT THERETO), OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING SUPPLEMENT, ANY COMPANY ADDITIONAL WRITTEN COMMUNICATION
OR THE FINAL OFFERING MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT THERETO), IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE
THEREIN; AND TO REIMBURSE THE COMPANY, ANY GUARANTOR AND EACH SUCH DIRECTOR,
OFFICER, EMPLOYEE OR CONTROLLING PERSON FOR ANY AND ALL EXPENSES (INCLUDING THE
FEES AND DISBURSEMENTS OF COUNSEL) AS SUCH EXPENSES ARE REASONABLY INCURRED BY
THE COMPANY, ANY GUARANTOR OR SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING
PERSON IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR
PAYING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR ACTION.  EACH OF THE
COMPANY AND THE GUARANTORS HEREBY ACKNOWLEDGES THAT THE ONLY INFORMATION THAT
THE INITIAL PURCHASERS THROUGH THE REPRESENTATIVE HAVE FURNISHED TO THE COMPANY
EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
SUPPLEMENT, ANY COMPANY ADDITIONAL WRITTEN COMMUNICATION OR THE FINAL OFFERING
MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT THERETO) ARE THE STATEMENTS SET FORTH
IN THE THIRD SENTENCE OF THE PARAGRAPH UNDER THE CAPTION “PLAN OF
DISTRIBUTION—NEW ISSUE OF NOTES AND THE FIRST PARAGRAPH UNDER THE CAPTION “PLAN
OF DISTRIBUTION—SHORT POSITIONS” IN THE PRELIMINARY OFFERING MEMORANDUM AND THE
FINAL OFFERING MEMORANDUM.  THE INDEMNITY AGREEMENT SET FORTH IN THIS
SECTION 8(B) SHALL BE IN ADDITION TO ANY LIABILITIES THAT EACH INITIAL PURCHASER
MAY OTHERWISE HAVE.


 


(C)                                  NOTIFICATIONS AND OTHER INDEMNIFICATION
PROCEDURES.  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 8
OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST AN INDEMNIFYING PARTY UNDER THIS
SECTION 8, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF,
BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE IT FROM
ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER FOR
CONTRIBUTION OR OTHERWISE THAN UNDER THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 8 OR TO THE EXTENT IT IS NOT PREJUDICED (THROUGH THE FORFEITURE OF
SUBSTANTIVE RIGHTS AND DEFENSES) AS A RESULT OF SUCH FAILURE AND SHALL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY THAT THE INDEMNIFYING PARTY
MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THE PROVISIONS OF THIS
SECTION 8 AND SECTION 9.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR INTENDS TO SEEK INDEMNITY
FROM AN INDEMNIFYING PARTY, THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE IN AND, TO THE EXTENT THAT IT SHALL ELECT, JOINTLY WITH ALL OTHER
INDEMNIFYING PARTIES SIMILARLY NOTIFIED, BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED


 


23

--------------------------------------------------------------------------------



 


PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION
INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT A CONFLICT MAY ARISE
BETWEEN THE POSITIONS OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN
CONDUCTING THE DEFENSE OF ANY SUCH ACTION OR THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY
OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSUME SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY OR PARTIES.  UPON RECEIPT OF NOTICE FROM THE INDEMNIFYING
PARTY TO SUCH INDEMNIFIED PARTY OF SUCH INDEMNIFYING PARTY’S ELECTION SO TO
ASSUME THE DEFENSE OF SUCH ACTION AND APPROVAL BY THE INDEMNIFIED PARTY OF
COUNSEL, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF UNLESS (I) THE
INDEMNIFIED PARTY SHALL HAVE EMPLOYED SEPARATE COUNSEL IN ACCORDANCE WITH THE
PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE (IT BEING UNDERSTOOD, HOWEVER,
THAT THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN
ONE SEPARATE COUNSEL (TOGETHER WITH LOCAL COUNSEL (IN EACH JURISDICTION)),
APPROVED BY THE INDEMNIFYING PARTY (BANC OF AMERICA SECURITIES LLC IN THE CASE
OF SECTIONS 8(B) AND 9 HEREOF), REPRESENTING THE INDEMNIFIED PARTIES WHO ARE
PARTIES TO SUCH ACTION) OR (II) THE INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED
COUNSEL SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE INDEMNIFIED PARTY
WITHIN A REASONABLE TIME AFTER NOTICE OF COMMENCEMENT OF THE ACTION, IN EACH OF
WHICH CASES THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE
INDEMNIFYING PARTY.


 


(D)                                 SETTLEMENTS.  THE INDEMNIFYING PARTY UNDER
THIS SECTION 8 SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH WILL NOT BE UNREASONABLY WITHHELD, BUT IF
SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE
INDEMNIFYING PARTY AGREES TO INDEMNIFY THE INDEMNIFIED PARTY AGAINST ANY LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE BY REASON OF SUCH SETTLEMENT OR JUDGMENT. 
NOTWITHSTANDING THE FOREGOING SENTENCE, IF AT ANY TIME AN INDEMNIFIED PARTY
SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO REIMBURSE THE INDEMNIFIED PARTY
FOR FEES AND EXPENSES OF COUNSEL AS CONTEMPLATED BY THIS SECTION 8, THE
INDEMNIFYING PARTY AGREES THAT IT SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY
PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS
ENTERED INTO MORE THAN 60 DAYS AFTER RECEIPT BY SUCH INDEMNIFYING PARTY OF THE
AFORESAID REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL HAVE RECEIVED NOTICE OF
THE TERMS OF SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO SUCH SETTLEMENT BEING
ENTERED INTO AND (III) SUCH INDEMNIFYING PARTY SHALL NOT HAVE REIMBURSED THE
INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST, OR DISPUTED IN GOOD FAITH THE
INDEMNIFIED PARTY’S ENTITLEMENT TO SUCH REIMBURSEMENT, PRIOR TO THE DATE OF SUCH
SETTLEMENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT, COMPROMISE OR CONSENT TO THE ENTRY
OF JUDGMENT IN ANY PENDING OR THREATENED ACTION, SUIT OR PROCEEDING IN RESPECT
OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY WAS
OR COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS SUCH
SETTLEMENT, COMPROMISE OR CONSENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF
SUCH ACTION, SUIT OR PROCEEDING AND (II) DOES NOT INCLUDE ANY STATEMENTS AS TO
OR ANY FINDINGS OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY.


 


SECTION 9.                                CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED FOR IN SECTION 8 HEREOF IS FOR ANY REASON HELD TO BE UNAVAILABLE TO OR
OTHERWISE INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY IN RESPECT OF ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO THEREIN, THEN EACH
INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AGGREGATE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY, AS INCURRED, AS A RESULT OF ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES REFERRED TO THEREIN (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE
GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, FROM
THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT OR (II) IF THE
ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION

 

24

--------------------------------------------------------------------------------



 


AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN
CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND THE GUARANTORS,
ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, IN CONNECTION
WITH THE STATEMENTS OR OMISSIONS OR INACCURACIES IN THE REPRESENTATIONS AND
WARRANTIES HEREIN WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS, ON THE ONE HAND, AND THE
INITIAL PURCHASERS, ON THE OTHER HAND, IN CONNECTION WITH THE OFFERING OF THE
SECURITIES PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO BE IN THE SAME
RESPECTIVE PROPORTIONS AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE
SECURITIES PURSUANT TO THIS AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY
THE COMPANY, AND THE TOTAL DISCOUNT RECEIVED BY THE INITIAL PURCHASERS BEAR TO
THE AGGREGATE INITIAL OFFERING PRICE OF THE SECURITIES.  THE RELATIVE FAULT OF
THE COMPANY AND THE GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON
THE OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER
ANY SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT OR ANY SUCH INACCURATE OR ALLEGED
INACCURATE REPRESENTATION OR WARRANTY RELATES TO INFORMATION SUPPLIED BY THE
COMPANY AND THE GUARANTORS, ON THE ONE HAND, OR THE INITIAL PURCHASERS, ON THE
OTHER HAND, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION
AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION OR INACCURACY.


 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
reasonable fees or expenses incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director, officer and employee of the Company or any Guarantor, and each person,
if any, who controls the Company or any Guarantor within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company and the Guarantors.

 


SECTION 10.                          TERMINATION OF THIS AGREEMENT.  PRIOR TO
THE CLOSING DATE, THIS AGREEMENT MAY BE TERMINATED BY THE REPRESENTATIVE BY
NOTICE GIVEN TO THE COMPANY IF AT ANY TIME:  (I) TRADING OR QUOTATION IN ANY OF
THE COMPANY’S SECURITIES SHALL HAVE BEEN SUSPENDED OR LIMITED BY THE COMMISSION
OR BY THE OTC BULLETIN BOARD, OR TRADING IN SECURITIES GENERALLY ON EITHER THE
NASDAQ STOCK MARKET OR THE NEW YORK STOCK EXCHANGE SHALL HAVE BEEN SUSPENDED OR
LIMITED, OR MINIMUM OR MAXIMUM PRICES SHALL HAVE BEEN GENERALLY ESTABLISHED ON
ANY OF SUCH QUOTATION SYSTEM OR STOCK EXCHANGE BY THE COMMISSION OR FINRA;
(II) A GENERAL BANKING MORATORIUM SHALL HAVE BEEN DECLARED BY ANY FEDERAL, NEW
YORK OR DELAWARE


 

25

--------------------------------------------------------------------------------



 


AUTHORITIES; (III) THERE SHALL HAVE OCCURRED ANY OUTBREAK OR ESCALATION OF
NATIONAL OR INTERNATIONAL HOSTILITIES OR ANY CRISIS OR CALAMITY, OR ANY CHANGE
IN THE UNITED STATES OR INTERNATIONAL FINANCIAL MARKETS, OR ANY SUBSTANTIAL
CHANGE OR DEVELOPMENT INVOLVING A PROSPECTIVE SUBSTANTIAL CHANGE IN UNITED
STATES’ OR INTERNATIONAL POLITICAL, FINANCIAL OR ECONOMIC CONDITIONS, AS IN THE
JUDGMENT OF THE REPRESENTATIVE IS MATERIAL AND ADVERSE AND MAKES IT
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING SALE OR DELIVERY OF
THE SECURITIES IN THE MANNER AND ON THE TERMS DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE OR TO ENFORCE CONTRACTS FOR THE SALE OF SECURITIES; (IV) IN
THE JUDGMENT OF THE REPRESENTATIVE THERE SHALL HAVE OCCURRED ANY MATERIAL
ADVERSE CHANGE; OR (V) THE COMPANY SHALL HAVE SUSTAINED A LOSS BY STRIKE, FIRE,
FLOOD, EARTHQUAKE, ACCIDENT OR OTHER CALAMITY OF SUCH CHARACTER AS IN THE
JUDGMENT OF THE REPRESENTATIVE MAY INTERFERE MATERIALLY WITH THE CONDUCT OF THE
BUSINESS AND OPERATIONS OF THE COMPANY REGARDLESS OF WHETHER OR NOT SUCH LOSS
SHALL HAVE BEEN INSURED.  ANY TERMINATION PURSUANT TO THIS SECTION 10 SHALL BE
WITHOUT LIABILITY ON THE PART OF (I) THE COMPANY OR ANY GUARANTOR TO ANY INITIAL
PURCHASER, EXCEPT THAT THE COMPANY AND THE GUARANTORS SHALL BE OBLIGATED TO
REIMBURSE THE EXPENSES OF THE INITIAL PURCHASERS PURSUANT TO SECTIONS 4 AND 6
HEREOF, IF APPLICABLE, (II) ANY INITIAL PURCHASER TO THE COMPANY, OR (III) ANY
PARTY HERETO TO ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF SECTIONS 8 AND 9
HEREOF SHALL AT ALL TIMES BE EFFECTIVE AND SHALL SURVIVE SUCH TERMINATION.


 


SECTION 11.                          REPRESENTATIONS AND INDEMNITIES TO SURVIVE
DELIVERY.  THE RESPECTIVE INDEMNITIES, AGREEMENTS, REPRESENTATIONS, WARRANTIES
AND OTHER STATEMENTS OF THE COMPANY, THE GUARANTORS, THEIR RESPECTIVE OFFICERS
AND THE SEVERAL INITIAL PURCHASERS SET FORTH IN OR MADE PURSUANT TO THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF ANY INITIAL PURCHASER, THE COMPANY, ANY GUARANTOR OR ANY
OF THEIR PARTNERS, OFFICERS OR DIRECTORS OR ANY CONTROLLING PERSON, AS THE CASE
MAY BE, AND WILL SURVIVE DELIVERY OF AND PAYMENT FOR THE SECURITIES SOLD
HEREUNDER AND ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 12.                          NOTICES.  ALL COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE MAILED, HAND DELIVERED, COURIERED OR FACSIMILED
AND CONFIRMED TO THE PARTIES HERETO AS FOLLOWS:


 

If to the Initial Purchasers:

 

Banc of America Securities LLC
One Bryant Park
New York, New York 10036
Facsimile: (212) 901-7897
Attention:  Legal Department

 

with a copy to:



Cahill Gordon & Reindel LLP
80 Pine Street

New York, New York 10005
Facsimile: (212) 701-2169
Attention:  James J. Clark, Esq.

William J. Miller, Esq.

 

If to the Company or the Guarantors:

 

KEMET Corporation
2835 KEMET Way

 

26

--------------------------------------------------------------------------------


 

Simpsonville, South Carolina 29681
Facsimile:  (864) 228-4161
Attention:  Chief Financial Officer

 

with a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Facsimile:  (312) 862-2200

Attention:  H. Kurt von Moltke, P.C.

William R. Burke

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 


SECTION 13.                          SUCCESSORS.  THIS AGREEMENT WILL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO, AND TO THE BENEFIT OF THE
INDEMNIFIED PARTIES REFERRED TO IN SECTIONS 8 AND 9 HEREOF, AND IN EACH CASE
THEIR RESPECTIVE SUCCESSORS, AND NO OTHER PERSON WILL HAVE ANY RIGHT OR
OBLIGATION HEREUNDER.  THE TERM “SUCCESSORS” SHALL NOT INCLUDE ANY SUBSEQUENT
PURCHASER OR OTHER PURCHASER OF THE SECURITIES AS SUCH FROM THE INITIAL
PURCHASERS MERELY BY REASON OF SUCH PURCHASE.


 


SECTION 14.                          AUTHORITY OF THE REPRESENTATIVE.  ANY
ACTION BY THE INITIAL PURCHASERS HEREUNDER MAY BE TAKEN BY BANC OF AMERICA
SECURITIES LLC ON BEHALF OF THE INITIAL PURCHASERS, AND ANY SUCH ACTION TAKEN BY
BANC OF AMERICA SECURITIES LLC SHALL BE BINDING UPON THE INITIAL PURCHASERS.


 


SECTION 15.                          PARTIAL UNENFORCEABILITY.  THE INVALIDITY
OR UNENFORCEABILITY OF ANY SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER SECTION, PARAGRAPH
OR PROVISION HEREOF.  IF ANY SECTION, PARAGRAPH OR PROVISION OF THIS AGREEMENT
IS FOR ANY REASON DETERMINED TO BE INVALID OR UNENFORCEABLE, THERE SHALL BE
DEEMED TO BE MADE SUCH MINOR CHANGES (AND ONLY SUCH MINOR CHANGES) AS ARE
NECESSARY TO MAKE IT VALID AND ENFORCEABLE.


 


SECTION 16.                          GOVERNING LAW PROVISIONS; CONSENT TO
JURISDICTION.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.


 


(B)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(“RELATED PROCEEDINGS”) MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK OR THE COURTS OF
THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY AND COUNTY OF NEW YORK
(COLLECTIVELY, THE “SPECIFIED COURTS”), AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION (EXCEPT FOR SUITS, ACTIONS, OR PROCEEDINGS INSTITUTED
IN REGARD TO THE ENFORCEMENT OF A JUDGMENT OF ANY SPECIFIED COURT IN A RELATED
PROCEEDING, AS TO WHICH SUCH JURISDICTION IS NON-EXCLUSIVE) OF THE SPECIFIED
COURTS IN ANY RELATED PROCEEDING.  SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY RELATED PROCEEDING BROUGHT IN ANY SPECIFIED COURT. 
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SPECIFIED PROCEEDING IN THE SPECIFIED COURTS AND IRREVOCABLY AND
UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SPECIFIED


 


27

--------------------------------------------------------------------------------



 


COURT THAT ANY RELATED PROCEEDING BROUGHT IN ANY SPECIFIED COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


 


SECTION 17.                          DEFAULT OF ONE OR MORE OF THE SEVERAL
INITIAL PURCHASERS.  IF ANY ONE OR MORE OF THE SEVERAL INITIAL PURCHASERS SHALL
FAIL OR REFUSE TO PURCHASE SECURITIES THAT IT OR THEY HAVE AGREED TO PURCHASE
HEREUNDER ON THE CLOSING DATE, AND THE AGGREGATE NUMBER OF SECURITIES WHICH SUCH
DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS AGREED BUT FAILED OR REFUSED
TO PURCHASE DOES NOT EXCEED 10% OF THE AGGREGATE NUMBER OF THE SECURITIES TO BE
PURCHASED ON SUCH DATE, THE OTHER INITIAL PURCHASERS SHALL BE OBLIGATED,
SEVERALLY, IN THE PROPORTIONS THAT THE NUMBER OF SECURITIES SET FORTH OPPOSITE
THEIR RESPECTIVE NAMES ON SCHEDULE A BEARS TO THE AGGREGATE NUMBER OF SECURITIES
SET FORTH OPPOSITE THE NAMES OF ALL SUCH NON-DEFAULTING INITIAL PURCHASERS, OR
IN SUCH OTHER PROPORTIONS AS MAY BE SPECIFIED BY THE INITIAL PURCHASERS WITH THE
CONSENT OF THE NON-DEFAULTING INITIAL PURCHASERS, TO PURCHASE THE SECURITIES
WHICH SUCH DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS AGREED BUT FAILED
OR REFUSED TO PURCHASE ON THE CLOSING DATE.  IF ANY ONE OR MORE OF THE INITIAL
PURCHASERS SHALL FAIL OR REFUSE TO PURCHASE SECURITIES AND THE AGGREGATE NUMBER
OF SECURITIES WITH RESPECT TO WHICH SUCH DEFAULT OCCURS EXCEEDS 10% OF THE
AGGREGATE NUMBER OF SECURITIES TO BE PURCHASED ON THE CLOSING DATE, AND
ARRANGEMENTS SATISFACTORY TO THE INITIAL PURCHASERS AND THE COMPANY FOR THE
PURCHASE OF SUCH SECURITIES ARE NOT MADE WITHIN 48 HOURS AFTER SUCH DEFAULT,
THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY
EXCEPT THAT THE PROVISIONS OF SECTIONS 4, 6, 8 AND 9 HEREOF SHALL AT ALL TIMES
BE EFFECTIVE AND SHALL SURVIVE SUCH TERMINATION.  IN ANY SUCH CASE EITHER THE
INITIAL PURCHASERS OR THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE THE CLOSING
DATE, AS THE CASE MAY BE, BUT IN NO EVENT FOR LONGER THAN SEVEN DAYS IN ORDER
THAT THE REQUIRED CHANGES, IF ANY, TO THE FINAL OFFERING MEMORANDUM OR ANY OTHER
DOCUMENTS OR ARRANGEMENTS MAY BE EFFECTED.


 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 


SECTION 18.                          NO ADVISORY OR FIDUCIARY RESPONSIBILITY. 
EACH OF THE COMPANY AND THE GUARANTORS ACKNOWLEDGES AND AGREES THAT: (I) THE
PURCHASE AND SALE OF THE SECURITIES PURSUANT TO THIS AGREEMENT, INCLUDING THE
DETERMINATION OF THE OFFERING PRICE OF THE SECURITIES AND ANY RELATED DISCOUNTS
AND COMMISSIONS, IS AN ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN THE COMPANY
AND THE GUARANTORS, ON THE ONE HAND, AND THE SEVERAL INITIAL PURCHASERS, ON THE
OTHER HAND, AND THE COMPANY AND THE GUARANTORS ARE CAPABLE OF EVALUATING AND
UNDERSTANDING AND UNDERSTAND AND ACCEPT THE TERMS, RISKS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (II) IN CONNECTION WITH EACH
TRANSACTION CONTEMPLATED HEREBY AND THE PROCESS LEADING TO SUCH TRANSACTION EACH
INITIAL PURCHASER IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND IS NOT THE
AGENT OR FIDUCIARY OF THE COMPANY, THE GUARANTORS OR THEIR RESPECTIVE
AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER PARTY; (III) NO
INITIAL PURCHASER HAS ASSUMED OR WILL ASSUME AN ADVISORY OR FIDUCIARY
RESPONSIBILITY IN FAVOR OF THE COMPANY AND THE GUARANTORS WITH RESPECT TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS LEADING THERETO
(IRRESPECTIVE OF WHETHER SUCH INITIAL PURCHASER HAS ADVISED OR IS CURRENTLY
ADVISING THE COMPANY AND THE GUARANTORS ON OTHER MATTERS) OR ANY OTHER
OBLIGATION TO THE COMPANY AND THE GUARANTORS EXCEPT THE OBLIGATIONS EXPRESSLY
SET FORTH IN THIS AGREEMENT; (IV) THE SEVERAL INITIAL PURCHASERS AND THEIR
RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT
INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE COMPANY AND THE GUARANTORS AND
THAT THE SEVERAL INITIAL PURCHASERS HAVE NO OBLIGATION TO DISCLOSE ANY OF SUCH
INTERESTS BY VIRTUE OF ANY FIDUCIARY OR ADVISORY RELATIONSHIP; AND (V) THE
INITIAL PURCHASERS HAVE NOT PROVIDED ANY LEGAL, ACCOUNTING, REGULATORY OR TAX
ADVICE WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY AND THE COMPANY AND THE
GUARANTORS HAVE CONSULTED THEIR OWN LEGAL, ACCOUNTING, REGULATORY AND TAX
ADVISORS TO THE EXTENT THEY DEEMED APPROPRIATE.

 

28

--------------------------------------------------------------------------------


 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 


SECTION 19.                          GENERAL PROVISIONS.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES TO THIS AGREEMENT AND SUPERSEDES
ALL PRIOR WRITTEN OR ORAL AND ALL CONTEMPORANEOUS ORAL AGREEMENTS,
UNDERSTANDINGS AND NEGOTIATIONS WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH ONE OF WHICH SHALL
BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO
WERE UPON THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AGREEMENT BY TELECOPIER, FACSIMILE, EMAIL OR OTHER
ELECTRONIC TRANSMISSION (I.E., A “PDF” OR “TIF”) SHALL BE EFFECTIVE AS DELIVERY
OF A MANUALLY EXECUTED COUNTERPART THEREOF.  THIS AGREEMENT MAY NOT BE AMENDED
OR MODIFIED UNLESS IN WRITING BY ALL OF THE PARTIES HERETO, AND NO CONDITION
HEREIN (EXPRESS OR IMPLIED) MAY BE WAIVED UNLESS WAIVED IN WRITING BY EACH PARTY
WHOM THE CONDITION IS MEANT TO BENEFIT.  THE SECTION HEADINGS HEREIN ARE FOR THE
CONVENIENCE OF THE PARTIES ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


 

[Signature Pages Follow]

 

29

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

KEMET CORPORATION

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

 

Name: William M. Lowe, Jr.

 

 

Title: EVP and CFO

 

 

 

Guarantors:

 

 

 

KEMET Electronics Corporation

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

 

Name: William M. Lowe, Jr.

 

 

Title: EVP and CFO

 

 

 

KEMET Services Corporation

 

 

 

 

 

By:

/s/ Conrado Hinojosa

 

 

Name: Conrado Hinojosa

 

 

Title: President

 

 

 

 

 

KRC Trade Corporation

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

 

Name: William M. Lowe, Jr.

 

 

Title: President

 

 

 

 

 

The Forest Electric Company

 

 

 

 

 

By:

/s/ Charles C. Meeks, Jr.

 

 

Name: Charles C. Meeks, Jr.

 

 

Title: President

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By: Banc of America Securities LLC

 

 

By:

/s/ William Pegler

 

 

Principal

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Aggregate
Principal
Amount of
Securities to be
Purchased

 

Banc of America Securities LLC

 

$

161,000,000

 

KeyBanc Capital Markets Inc.

 

34,500,000

 

UBS Securities LLC

 

34,500,000

 

Total

 

$

230,000,000

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

Annex I-1

--------------------------------------------------------------------------------